Order entered February 2, 2017




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-17-00081-CV

                          ALFREDO BERNAL, JR, Relator

              Original Proceeding from the County Criminal Court No. 8
                                Dallas County, Texas
                         Trial Court Cause No. M16-23931-J

                                      ORDER
      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                /s/   DAVID L. BRIDGES
                                                      JUSTICE